Citation Nr: 0027745	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
recurrent dislocations of the right (dominant) shoulder 
currently assigned a 60 percent evaluation.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1995, which denied the veteran's claim for an 
evaluation in excess of 30 percent for recurrent dislocations 
of the right shoulder.  In April 1997, that issue was 
remanded by the Board for additional development.  In August 
1998, the RO assigned a 60 percent rating for the recurrent 
dislocations of the right shoulder.  However, the United 
States Court of Veterans Appeals (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Consequently, that issue remains on appeal.  

In December 1999, the RO denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability, and the veteran subsequently 
perfected an appeal as to that issue; accordingly, that issue 
is before us as well.


REMAND

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Additionally, the veteran is in receipt of a 60 
percent rating for a single disability, and the file contains 
evidence that he is unable to work due to service-connected 
disability; accordingly, his claim for a total rating based 
on individual unemployability due to service-connected 
disability (TDIU) is well-grounded.  Colayong v. West, 12 
Vet.App. 524, 538 (1999); 38 C.F.R. § 4.16(a) (1999).  
Therefore, the Department of Veterans Affairs (VA) has a 
statutory obligation to assist him in the development of his 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board notes that a December 1999 VA examination concluded 
that the veteran was "disabled" because of inability to use 
the right hand and arm to any significant degree, and, 
according to a decision of the Social Security Administration 
dated in April 1996, he has been granted Social Security 
disability benefits based on his right shoulder disability.  
However, although this evidence is sufficient to well ground 
the claim for TDIU, a decision on the merits requires that 
the Board assess the credibility and weight given to the 
evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Klekar v. West, 12 Vet. App. 503, 507 (1999).  The 
evidence as a whole presents a confusing and/or inconsistent 
picture of the veteran's service-connected right shoulder 
disability.  In this regard, the only physical examination 
finding on the December 1999 examination pertaining to the 
right shoulder was that abduction of the right shoulder was 
limited to 90 degrees.  The July 1999 examination, in 
contrast, while noting that the claims file was reviewed, and 
containing significantly more detailed findings, did not 
provide an opinion as to the resultant level of disability.  
Similarly, the September 1997 examination, while noting 
"significant problems affecting his job capacities," did 
not express an opinion as to employability.   

In view of the deficiencies in the various examination 
reports, the veteran must be afforded an additional 
examination, based on a review of the record, for an opinion 
concerning the effects of the veteran's service-connected 
disabilities, either individually or in the aggregate, on his 
ability to obtain or retain employment.  See Colayang v. 
West, 12 Vet. App. 524, 538 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  In addition, the examination must take 
into account all relevant criteria pertaining to his right 
shoulder disability, and the extent to which any such 
findings cause functional impairment.  See 38 C.F.R. §§ 4.40, 
4.45 (1999), DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
extent to which functional loss due to pain is supported by 
"adequate pathology" must also be reported.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); 38 C.F.R. § 4.40 (1999).  
Evidence of disuse, such as atrophy, the condition of the 
skin, absence of normal callosity or the like, must also be 
described.  38 C.F.R. § 4.40 (1999).  

Further complicating the picture is the fact that service 
connection for neurological impairment of the right arm was 
denied by the Board in April 1997, explicitly because a 
separate neurological disability of the right upper extremity 
had not been shown.  However, the examiner, in December 1999, 
based his opinion that the veteran was "disabled" on 
"inability to use his dominant right hand and arm to any 
significant degree."  A statement from the veteran's 
representative dated in April 2000 referred to the rather 
significant tremors of the right hand and the inability to 
use the right hand to any significant degree, noted on the 
December 1999 examination report, in arguments supporting the 
veteran's claim for a TDIU.  The Board construes these 
statements as a request to reopen the claim for service 
connection for a neurological disability of the right upper 
extremity.  Moreover, under the circumstances of this case, 
where the prior denial was based explicitly on the lack of 
current disability, the issue is inextricably intertwined 
with the TDIU claim, and must be referred for initial 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991)  

Additionally, there are no pertinent clinical treatment 
records dated after February 1996 on file.  In this regard, 
records obtained from Social Security Administration (SSA) 
regarding that organization's grant of disability benefits 
indicate that the pertinent records, including the medical 
evidence relied upon to grant benefits in an April 1996 
decision, largely reflect treatment prior to November 1995.  
Similarly, VA treatment records on file are primarily dated 
prior to November 1995, and there are no treatment records 
(as opposed to examination reports) dated after February 1996 
on file.  However, by rating action dated in April 1997, the 
veteran was assigned a temporary total rating, based on 
convalescence, for the period from April 1994 through October 
1995.  Thus, since VA has already acknowledged that the 
veteran was totally disabled and unemployable, through this 
identified time period due to convalescence, records of the 
level of disability present subsequent to October 1995 would 
be far more probative to a determination of his current 
entitlement to TDIU, and the severity of his right shoulder 
disability.  

In December 1997, the SSA conducted a continuing disability 
interview, which noted that the veteran stated that he had 
been treated that month at the VA, and that he was treated 
approximately one to two times per month for mental health, 
shoulder and knee problems.  Thus, there is evidence of 
ongoing treatment.  Moreover, according to other supplemental 
statements provided to the SSA, the veteran reported that he 
had been in a car accident in December 1997, and that X-rays, 
including of his shoulder, had been taken.  He identified the 
SUNY Heath Science Center, at University Hospital, in 
Syracuse, New York, as the location of his treatment for 
injuries sustained at that time.  In addition, he indicated 
that he had been treated for a dislocation of the shoulder at 
that facility in January 1998.  The veteran's treatment 
records, both VA and private, must be obtained, for 
consideration in both the increased rating and TDIU claims.  
See Holoway v. Brown, 4 Vet.App. 454 (1993).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The Board should take all necessary 
action to adjudicate the request to reopen 
the claim for a neurological disability of 
the right upper extremity, and inform the 
veteran of the decision.  If the decision 
is adverse to the veteran, he should be 
provided notice of his appellate rights.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of VA treatment pertaining to the 
veteran, dated from November 1995 to the 
present, to specifically include treatment 
for right shoulder or psychiatric 
disabilities.  All reports of X-rays, 
magnetic resonance imaging (MRI), or the 
like, taken of the right shoulder during 
this period should also be obtained.  

3.  After securing authorizations from the 
veteran, the RO should obtain and 
associate with the claims file all records 
of the veteran's treatment at the 
University Hospital (SUNY Health Science 
Center) in Syracuse, New York, to 
specifically include treatment and X-rays 
in December 1997 and January 1998 
involving the right upper extremity.  

4.  Thereafter, but regardless of whether 
any records are received, the RO should 
schedule the veteran for a VA examination 
in order to determine (1) the nature, 
extent, and severity of all 
symptomatology associated with his 
service-connected postoperative recurrent 
dislocations of the right shoulder 
disability, and (2) the effect his 
service-connected disabilities have on 
his ability to work.  The claims file, to 
include a copy of this REMAND, must be 
provided to and be reviewed by the 
examiner, and the examination report 
should note whether the claims file was 
reviewed.  All indicated tests and 
studies should be performed, including X-
rays, and the examiner should review the 
results of such tests before compiling 
the final report.  

In determining the severity of the right 
shoulder disability, the examination 
should include whether, and to what 
extent, there is guarding of arm 
movements and frequent episodes of 
dislocation, as well as whether there is 
fibrous union, nonunion, or loss of head, 
of the humerus, and whether there is 
ankylosis of the scapulohumeral 
articulation.  The presence or absence of 
such symptoms should be noted on the 
examination report.  Range of motion, to 
include abduction and forward flexion, 
should be reported in degrees.  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  
The objective signs of pathology 
accompanying such manifestations should 
also be described, as well as the 
presence or absence of objective signs of 
disuse, such as atrophy or skin 
condition.  Any other symptoms associated 
with the service-connected shoulder 
disability should also be reported in 
similar detail.    

The examiner also should specifically 
offer an opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
postoperative recurrent dislocations of 
the right (dominant) shoulder and 
associated adjustment disorder with 
depressed mood.  In particular, the 
examiner should describe the types of 
employment activities which would be 
limited because of the veteran's service-
connected disabilities.  

The examiner is asked to provide the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition(s) in issue, such 
testing or examination is to be 
accomplished.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination, and VA and 
private treatment records.  If the decision 
with respect to any issue remains adverse to 
the veteran, he and his representative should 
be furnished a supplemental statement of the 
case and provided with a reasonable period of 
time within which to respond thereto.  

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




